                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    STACIE DAVIS,                                         CASE NO. C19-1929-JCC
10                             Plaintiff,                   MINUTE ORDER
11              v.

12    HELEN C. CHOO et al.,

13                             Defendants.
14

15             The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17             This matter comes before the Court sua sponte. On December 6, 2019, United States
18   Magistrate Judge Mary A. Theiler granted Plaintiff’s motion to proceed in forma pauperis. (Dkt.
19   No. 4.)
20             Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court must dismiss an in forma pauperis
21   complaint at any time if the action fails to state a claim, raises frivolous or malicious claims, or
22   seeks monetary relief from a defendant who is immune from such relief. Federal Rule of Civil
23   Procedure 8 provides that, in order to state a claim for relief, a pleading must contain “a short
24   and plain statement of the grounds for the court’s jurisdiction” and “a short and plain statement
25   of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(1), (2).
26   Conclusory allegations of law and unwarranted factual inferences are not sufficient to state a


     MINUTE ORDER
     C19-1929-JCC
     PAGE - 1
 1   claim. Vasquez v. L.A. Cty., 487 F.3d 1246, 1249 (9th Cir. 2007). Dismissal is appropriate if a

 2   complaint fails to put forth “a cognizable legal theory.” Balistreri v. Pacifica Police Dep’t, 901

 3   F.2d 696, 699 (9th Cir. 1988).

 4           Plaintiff captions her complaint as a negligence suit based on diversity of citizenship, but

 5   she checks the box “federal question” as the basis for federal court jurisdiction. (Compare Dkt.

 6   No. 5 at 1 with id. at 3.) She names the following Defendants: Helen C. Choo, owner of a 76

 7   Stop Store; the Seattle Police Department and Carmen Best, Chief of Police; Phillips 66 HQ and

 8   Greg Farland, CEO; and the Seattle 911 Headquarters. (Id. at 2–3.) She alleges that on January 1,
 9   2019, an employee of a store assaulted and discriminated against her on the basis of her race. (Id.
10   at 6–7.) She further alleges that Seattle Police failed to respond to a 911 call reporting the
11   incident. (Id. at 7.) She states that the statutes, treaties, and constitutional provisions at issue
12   include: 18 U.S.C. § 242, the Fifth Amendment Due Process clause, the Fourteenth Amendment
13   Equal Protection clause, 42 U.S.C. § 1983, 334 U.S.C. § 101, the Civil Rights Act of 1964, and

14   the Universal Declaration of Human Rights, Articles 2, 3, 5, 7, 20(1) and 21(2). (Id. at 5.)

15   Plaintiff requests $1 billion in monetary damages.

16           Plaintiff’s request for $1 billion appears frivolous. Moreover, Plaintiff fails to state a

17   plausible claim because she does not clearly connect any of the specific actions of any of the

18   Defendants with the laws she cites, nor does she describe what injuries she suffered because of

19   each alleged violation of law.

20           Although the Court finds that the complaint is frivolous and fails to state a claim upon

21   which relief can be granted, it will not dismiss a claim unless “it is absolutely clear that no

22   amendment can cure the [complaint’s] defect[s].” Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th

23   Cir. 1995). Accordingly, the Court ORDERS that Plaintiff file an amended complaint no later

24   than 21 days from the date of this order. In her amended complaint, Plaintiff must provide the

25   Court with a short and plain statement of each claim, specifying: (1) the laws or statutes upon

26   which her claims are based; (2) exactly what facts support each of the alleged violations of law;


     MINUTE ORDER
     C19-1929-JCC
     PAGE - 2
 1   and (3) what specific injury Plaintiff suffered because of each alleged violation of law. She must

 2   also indicate which Defendants are liable for each claim and why. The Clerk is DIRECTED to

 3   mail a copy of this order to Plaintiff.

 4           DATED this 16th day of January 2020.

 5                                                          William M. McCool
                                                            Clerk of Court
 6
                                                            s/Tomas Hernandez
 7
                                                            Deputy Clerk
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1929-JCC
     PAGE - 3
